EXHIBIT 10.3
EXECUTION
 
FIRST AMENDMENT AND CONSENT TO ASSIGNMENT OF
EXCLUSIVE LICENSE AGREEMENT


This First Amendment and Consent to Assignment of Exclusive License Agreement
between The UAB Research Foundation and LipimetiX, LLC ("Amendment") is made and
entered as of August 3, 2012 by and between The UAB Research Foundation
("UABRF"), LipimetiX, LLC ("LipimetiX") and LipimetiX Development, LLC
("Company").


RECITALS


WHEREAS, UABRF and LipimetiX entered into the Exclusive License Agreement
between The UAB Research Foundation and LipimetiX, LLC (the "Agreement")
governing the license and exploitation by LipimetiX of certain Licensed Patents
as defined in the Agreement;


WHEREAS, the parties desire to assign the Agreement from LipimetiX to the
Company as part of a corporate transaction and change of structure involving the
parties of even date with this Amendment ("Transaction") and the parties desire
to amend the Agreement as set forth below;


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth below, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby further agree as follows:


1. Definitions.  Any capitalized terms used in this Amendment, unless otherwise
defined herein, have the meanings given those terms in the Agreement.
 
2. Consents.  UABRF consents and agrees to the assignment of the Agreement from
LipimetiX to Company.  As a result of such assignment, the parties agree that
all references to "Licensee" in the Agreement, as amended below, are deemed to
refer to Company as of the date set forth above. LipimetiX retains any
obligations and liabilities under the Agreement incurred prior to the date set
forth above, including without limitation any obligations and liabilities under
Section 6.2 and 6.3 of the Agreement.  UABRF further represents and agrees that
each of the Transaction and the assignment of the Agreement from LipimetiX to
Company, together and separately, do not constitute a "Qualified Funding Event"
or "Non-Royalty Income", as those terms are defined in the Agreement, generating
any obligations or liabilities under the Agreement, including without limitation
any amounts due or payable to UABRF.  In addition, and for the purpose of
clarity, the parties understand and agree that the term "Non-Royalty Income"
does not and shall not include anything received For Value as a result of any
sale or other disposition of Company or its business whether by merger,
consolidation, sale of assets, sale of equity interest, or otherwise.
 
3. Representations.  UABRF reaffirms all representations and warranties of
Section 10.1 and 10.3 of the Agreement.  UABRF and LipimetiX represent that (i)
the Agreement is a valid and binding agreement in accordance with its terms and
is in full force and effect, (ii) neither UABRF nor LipimetiX is in default
under the Agreement and no event has occurred or condition exists which, with
the giving of notice or passage of time or both, would constitute a default
under the Agreement, excepting only with respect to Sections 5.1 and 5.2 of the
Agreement that LipimetiX owes $305,953.69 as of the date hereof to UABRF for
unpaid patent expenses, of which $161,274.77 is in arrears, which condition
shall be remedied in full upon receipt by UABRF of the payment set forth in the
last sentence of this paragraph, and (iii) there are no Disclaimed Licensed
Patents and all rights provided and granted to LipimetiX under the Agreement are
valid and subsisting. LipimetiX affirms that as of the effective date of this
Amendment, LipimetiX shall transfer $314,651.30 to UABRF composed of $305,953.69
for unpaid patent expenses under Sections 5.1 and 5.2 of the Agreement and
$8,697.61 for the 1.0% per month late payment penalty pursuant to Section 5.13
of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
4. Amendments.  The Agreement is amended as follows:
 
4.1 Section 1.9.  Section 1.9 of the Agreement is deleted in its entirety and
replaced with the following:
 
'"Improvements' means any modification, improvement, replacement, alternative,
or enhancement to a device, method, composition, invention, discovery or product
that (a) is conceived or reduced to practice after the Effective Date and before
the third anniversary of the execution of the First Amendment and (b) is a
modification, improvement, enhancement, alternative or replacement in which Dr.
G. M. Anantharamaiah (or any UAB employee working directly under Dr.
Anantharamaiah's supervision) or any Inventor(s) makes an inventive contribution
under applicable laws and (c) (i) is related to any of the descriptions,
specifications, or claims in any Licensed Patent, or (ii) is covered by a Valid
Patent Claim, or (iii) is a modification, improvement, or enhancement the
development, manufacture, use, import, export, offer for sale or sale of which
is covered by (or which cannot be undertaken or completed without infringing) a
Valid Patent Claim set forth in one or more of the Licensed Patents and (d) in
which right, title and interest is owned by UAB, in whole or in part, pursuant
to the criteria set forth in Board Rule 509 as promulgated by the Board of
Trustees of the University of Alabama or is contractually required to be
assigned to UAB or its designee."
 
4.2 Section 1.31.  Section 1.31 is amended to read, "'Term' is defined in
Section 9.1."
 
4.3 Section 1.35.  Section 1.35 is deleted in its entirety and replaced with the
following:
 
"'Valid Patent Claim' means (i) a pending patent claim included within the
Licensed Patents, (ii) an issued and unexpired patent claim included within the
Licensed Patents which has not been held permanently revoked, unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, to which an appeal has not or cannot be taken within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise."
 
4.4 Section 1.36.  A new Section 1.36 is added to read as follows, "'Licensed
Cases' means those UABRF internal case numbers (UXXXX-XXXX) identified on
Exhibit A."
 
4.5 Section 1.37.  A new Section 1.37 is added to read as follows:
 
"'Subsequent Improvements' means any Improvements that are conceived or reduced
to practice after the third anniversary of the execution of the First
Amendment."
 
4.6 Section 1.38.  A new Section 1.38 is added to read as follows:
 
"'First Amendment' means that certain First Amendment and Consent to Assignment
of Exclusive License Agreement, dated August 3, 2012, by and between The UAB
Research Foundation, LipimetiX, LLC and LipimetiX Development, LLC."
 
4.7 Section 2.6.  The following is added as a new subsection (a) to Section 2.6,
"In the event of any Subsequent Improvements, upon receipt from the relevant
Inventor(s) of the applicable intellectual property disclosure, UABRF shall
promptly provide reasonably detailed written notice of the existence and
substance of the Subsequent Improvement to the Licensee ("Subsequent Improvement
Notice") and Licensee shall have an exclusive first option to  license such
 
 
2

--------------------------------------------------------------------------------

 
Subsequent Improvement in the Licensed Field of Use in the Licensed Territory
during the Term under terms and conditions to be negotiated by the parties in
good faith.  The Licensee may exercise its option by providing written notice to
UABRF of its exercise of the option within ninety (90) days after receipt of a
Subsequent Improvement Notice.  In the event the Licensee timely exercises its
option but the Parties fail to reach agreeable terms within ninety (90) days
after the Licensee exercises its option, UABRF shall be free to negotiate with
and enter into license agreements with Third Parties with respect to the
applicable Subsequent Improvement (but not any of the Licensed Patents).  In the
event the Licensee does not exercise its option or fails to exercise it timely,
UABRF shall be free to negotiate with and enter into license agreements with
Third Parties with respect to the applicable Subsequent Improvement (but not any
of the Licensed Patents).
 
4.8 Section 3.1.  The first reference to "Licensed Patents" in the first
sentence of Section 3.1 is revised to read "Licensed Products."
 
4.9 Section 5.4.  Section 5.4(a) and 5.4(b) are deleted in their entirety and
replaced with the following:
 
"The parties understand and agree that UABRF is a partial owner of LipimetiX and
as a result of the Transaction of even date is a partial owner of the
Company.  As a result, UABRF hereby agrees that all amounts in excess of One
Hundred Thousand and No/100 Dollars ($100,000) paid under this Agreement, as
amended by the First Amendment, pursuant to Sections 5.8, 5.9 and 5.11 (the
"UABRF Payments") shall be taken in account for, and shall reduce on a dollar
for dollar basis, the amount of any distributions that would otherwise be
payable by the Licensee to UABRF in accordance with the Amended and Restated
Limited Liability Company Agreement of LipimetiX Development, LLC ("LLC
Agreement") of even date with the First Amendment, and shall accordingly reduce
on a dollar for dollar basis the amount of Net Income (as defined in the LLC
Agreement) that would otherwise be allocated to UABRF under the LLC
Agreement.  For the avoidance of doubt, this Section 5.4 is intended to amend
UABRF's economic interest in Licensee so as to reduce UABRF's rights to proceeds
and distributions with respect to such economic interest by the amount of the
UABRF Payments."
 
4.10 Section 5.8.  The reference to "Last Patent Claim" in the first sentence,
seventh line of Section 5.8 is revised to read "last Valid Patent Claim."
 
4.11 Section 8.4.  Section 8.4(c)(vi) is revised to read as follows, "…may not
transfer or assign it to any Third Party except as otherwise permitted by this
Agreement pursuant to Section 12.5."
 
4.12 Section 9.2.  The following is added at the end of Section 9.2 as a new
sentence, "In the event of any termination by Licensee under this Section 9.2,
Licensee shall have no additional obligations or liabilities to UABRF, other
than complying with any obligations that have accrued prior to the date of
termination."
 
4.13 Section 12.7.  UABRF’s and Company's addresses for notices under the
Agreement as contemplated by Section 12.7 are as set forth on the signature page
of this Amendment.
 
4.14 Exhibit C.  Exhibit C, along with Exhibit I and Exhibit II to Exhibit C,
are deleted in their entirety.
 
 
3

--------------------------------------------------------------------------------

 
5. Counterparts.  This Amendment may be executed by facsimile signatures or
electronic signature in several counterparts, each of which shall be deemed an
original, but such counterparts shall together constitute one document.
 
6. Entire Agreement.  The parties expressly intend to modify and amend the terms
of the Agreement as set forth above.  This Amendment, together with the
Agreement it modifies and the Exhibits attached to the Agreement constitutes the
entire agreement of the parties and supersedes all previous communications
either written or oral between the parties with respect to the subject matter
herein.  In the event of a conflict between the terms of this Amendment and the
terms of the Agreement, the terms of the Amendment shall govern.  Except as
otherwise expressly set forth above, all terms and conditions of the Agreement
remain in full force and effect.
 
[Signature Page to Follow]
 


 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
as of the day and year first above written.


The UAB Research Foundation
 
LipimetiX, LLC
   
 
Signature: __________________________
 
Signature: __________________________
 
 
 
 
 
 
Printed Name: David Winwood
 
Printed Name: Dennis I. Goldbeerg
 
 
 
Title: Chief Executive Officer
 
Title: President and Chief Executive Officer
 
 
 
   
LipimetiX Development, LLC
         
Signature: __________________________
         
Printed Name: Dennis I. Goldberg
         
Title: Manager

 
Address For Notices:
 
Address For Notices:
The UAB Research Foundation
 
LipimetiX Development, LLC
Attention: The Chief Executive Officer
 
c/o Benu BioPharma, Inc.
1720 Second Ave. South
 
50 Lands End Ln
Birmingham, Alabama 35294
 
Sudbury, MA 01760
     
By Courier:
 
with a copy to:
770 Administration Building
 
LipimetiX Development, LLC
701 20th Street South
 
Attn: John M. Holliman, III
Birmingham, AL 35233
 
1275 W Washington St # 101
   
Tempe, AZ 85281
         
with a copy to:
   
Peter Schoch
   
Gunderson Dettmer Stough Villeneuve
   
Franklin & Hachigian, LLP
   
850 Winter Street
   
Waltham, MA 02451

 
Signature Page - First Amendment and Consent To
Assignment of Exclusive License Agreement


--------------------------------------------------------------------------------